323 F.2d 873
Aime BURIE et al., Libelants-Appellants,v.OVERSEAS NAVIGATION CORP., Sirena Shipping Co., S.A., Panama, and the S.S. LOMALAND, her engines, boilers, tackle and appurtenances, etc., Respondants-Appellees.
No. 49.
Docket 27788.
United States Court of Appeals Second Circuit.
Argued October 11, 1963.
Decided October 29, 1963.

Appeal from the United States District Court for the Southern District of New York; Irving Ben Cooper, Judge.
Libelant seamen appeal from a judgment dismissing their libel against the former owners of the S.S. "Lomaland" upon a claim for wrongful discharge and alternatively for alleged violations of the statutory provisions governing shipment of seamen.
Herbert Lebovici, of Lebovici & Safir, New York City (Harold D. Safir, of Lebovici & Safir, New York City, on the brief), for libelants-appellants.
Lawrence J. Mahoney, of Dougherty, Ryan, Mahoney & Pellegrino, New York City, for respondents-appellees.
Before CLARK, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
Judgment for defendants affirmed on the opinion of Judge Cooper, D.C.S.D. N.Y., 205 F.Supp. 182.